Title: To George Washington from Joseph Barrell et al., 20 March 1790
From: Barrell, Joseph
To: Washington, George

 

Boston 20th March 1790
To the President of the United States of America.    

The Memorial of Joseph Barrell⟨,⟩ for himself and the other Owners⟨,⟩ of the Ship Columbia & Sloop Washington Most Respectfully Sheweth
That those Vessels were fitted at Boston, for the Pacific Ocean and sailed in the month of September in the year 1787, furnished with Sea Letters & Pass Ports from the United States, and the State of Massachusetts; together with Certificates from the Consuls of France & Holland; that they refreshed themselves at the Cape de Verd Islands, and proceeded on their Voyage around Cape Horn, but meeting with severe weather in doubling the Cape, the Ship Columbia was obliged to touch at the Island of Juan Fernandes, on the 24th May 1788, where she met with Humane treatment from His Excelcy Seignr Don Blas Gonsales, who was Governor of the Island, who suffered them to remain a few days to compleat the repairs they wanted, and to wood and water; for this act of kindness, it appears the said Governor has been removed from his Government, and has suffer’d many inconveniencies; the Knowledge of which has filled your memorialists with very great concern.
Your Memorialists therefore relying on your good⟨ness⟩ have presumed to present a Copy of the several papers, which by the said Governor have been forwarded to the Honble M. Le Tomb Consul of France, which papers are couched in terms that must affect the heart of an honest man; and your memorialists knowing your firm attention to Justice and Humanity, are embolden’d to solicit your attention ⟨to⟩ the situation of the said Governor, and to request you will take such measures, and give such orders to the Minister of the United States at the Court of Madrid, that He may feelingly appear in the cause of Injured Innocence, and represent the truth of this transaction in such manner to His Catholic Majesty, as may induce him to reinstate the said Governor, and compensate him for the Injury he has suffered for this act of Humanity.
The President of the United States, alive to every just advantage that may attend the Subjects of said States, will clearly see, if his friendly assistance had been deny’d, the Object of this first

adventure from America might have been intierly frustrated; and He, will suffer the concerned in the Enterprize, to be importunate and to express their keenest feelings that they have been the innocent cause of a good man’s suffering.
It would be presumeing in your memorialists, to point out anything more to the President of the United States, who will see by the documents accompanying this memorial, what is proper to be done, and the intimations of His own benevolent heart, will we trust induce Him to give as speedy orders on this matter, as His wisdom shall judge necessary.
Your memorialists beg leave to add to the papers, such parts of the General orders given to the Commander of this enterprize, as will shew there was no intention, in any wise to interfere with, or to traffick in any of the Spannish settlements in the South Seas, but only to pursue the object of their Voyage without giving offence to any power whatever.
Your memorialists relying on your interferrence in this bussiness, as in duty bound will pray.

Joseph Barrellfor himself and the rest of the Concerned.

